DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-8, 10-18, 21, and 22 are pending.
Claims 1-8, 10-18, 21, and 22 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 January 2021 and 10 February 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
Klambauer et al. (Nucleic Acids Research vol. 40, paper e29 (2012) cited in the Information Disclosure Statement received 28 February 2018) is relevant prior art. Klambauer et al. shows determining an I/NI score for a genomic region based on variability of sequence read quantification of multiple samples to determine if a copy number variation is present in a genomic region of a sample. Klambauer et al. does not show shifting sequence reads, consideration of both candidate and selected regions in a genome, or generating a confidence determination of a candidate region by comparison to a measure of variability beyond the disclosed I/NI determination. Klambauer et al. teaches away from use of Z scores or LOR analysis recited in dependent claims 11-18.
Claim Rejections - 35 USC § 112
The rejection of claims 1, 2, and 4-20 under 35 U.S.C. 112(b) in the Office action mailed 25 September 2020 is withdrawn in view of the amendment received 25 March 2021.
Claim Rejections - 35 USC § 101
It is brought to the applicant’s attention that claims 1-8, 10-18, 21, and 22 do not recite a process that is too complex to be practical to be performed in the mind. The claims do not have a lower limit to the number of sequence reads that are analyzed. Limitation of the claims to analysis of a large number of genomic portions throughout the claim would likely result in a level of complexity that would not be practical to be performed in the mind and therefore such claims would not recite a mental process grouping of an abstract idea. The claims have a step of mapping sequence reads to a reference genome that is too complex to be practical to be performed in the mind and therefore that limitation of the claim does not recite a mental process grouping of an abstract idea. Subsequent steps are not too complex to be performed in the mind in their simplest embodiment and the claims include steps that recite a mental process grouping of an abstract idea.
It is further noted that claim 12 is interpreted to recite a mathematical concept in view of the explicit equation in the claim. The complexity of mathematical concepts is not considered when assessing if a claim recites a mathematical concept grouping of an abstract idea.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-18, 21, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 recites a computer-mediated process of shifting sequence read quantifications, analyzing sequence read quantifications for genomic portions in a candidate copy number variation region and a selected region, wherein the candidate region may be within the selected region, normalizing sequence read quantifications, generating a confidence determination of a candidate region by comparison to a measure of sequence read variability and providing a determination of a presence or absence of a copy number variation in the candidate region which, but for the limitation of using a generic computer, recites the mental process grouping and mathematical concept grouping of abstract ideas. Independent claim 21 recites a computer program that causes a computer to execute the process of claim 1 and independent claim 22 recites a computer that executes the process of claim 1 which, but for the limitation of using a generic computer, recites the mental process grouping and mathematical concept grouping of abstract ideas.
Dependent claim 2 further recites a mental process of considering a selected region that is a chromosome. Dependent claim 3 further recites a mental process of subtracting outside mean read counts from the candidate region median count. Dependent claim 4 further recites a mental process of considering read count fraction data. Dependent claim 5 further recites a mental process of considering data of quantification of sequence reads that are normalized for GC bias or other bias. Dependent claim 6 further recites a mental process of comparing normalized quantifications to a measure of variability threshold in reference samples. Dependent claim 7 further recites a mental process of determining a proportion of regions for which the normalized quantification is greater or less than a variability threshold. Dependent claim 8 further recites a mental process of determining a ratio of samples regions for which the normalized quantification is greater or less than the variability threshold to the total number of sampled regions. Dependent claim 10 further recites a mental process of normalizing quantification of sequence reads. Dependent claims 11-18 further recite a mental process of determining a z-score, a log odds ratio, a copy number variation quantification, and a sub-chromosome copy number variation. Dependent claim 12 further recites an explicit mathematical concept of determining a Z score.
This judicial exception is not integrated into a practical application because the additional element of sequencing test sample nucleic acids in independent claims 1, 21, and 22 is a data gathering step that does not integrate the recited judicial exception into a practical application. The additional element of mapping reads to a reference genome in independent claims 1, 21, and 22 is too complex to be practical to be performed in the mind and is not a mental process grouping of abstract ideas. The mapping step is a data gathering step that does not integrate the subsequent mental process steps into a practical application. The additional element of computers and computer readable media in independent claims 1, 21, and 22 does not improve the functioning of a generic computer and does not integrate the recited judicial exception into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of sequencing test sample nucleic acids in independent claims 1, 21, and 22 is a conventional process. Evidence for the conventionality of sequencing nucleic acids is shown in Shendure et al. (Nature Biotechnology vol. 26 pages 1135-1145 (2008)). Shendure et al. reviews commercially available sequencing apparatus on pages 1136-1141.
The additional element of mapping reads to a reference genome in independent claims 1, 21, and 22 is conventional. Li et al. (Briefings in Bioinformatics vol. 11, pages 473-483 (2010)) reviews methods of aligning sequence reads to reference genomes on pages 474-481.
The additional element of computers and computer readable media in independent claims 1, 21, and 22 refers to conventional computer components.
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.
Applicant's arguments filed 15661804 have been fully considered but they are not persuasive. The applicants state the massively parallel sequencing step necessarily requires that a massive amount of sequence data is analyzed that is impractical to be performed in the human mind. The argument is not persuasive because the claim does not have a limitation requiring that a large amount of sequence read data is analyzed throughout the steps of the claims. The claims do not have a lower limit for the number of sequence read data that is analyzed. It is noted that the steps of sequencing a test sample nucleic acid and mapping sequence reads to a reference genome are considered to be additional elements because the steps are not mental processes that are practical to be performed in the mind. The sequencing step requires physical manipulation of nucleic acids by a sequencing apparatus and the mapping step is too complex to perform in the mind. However the remaining steps in the claimed subject matter is not limited to be too complex to be practical to be performed in the human mind.
The applicant’s remarks regarding the recitation of a mathematical concept is persuasive and only claim 12 is interpreted to require a mathematical concept in the above rejection in view of the explicit equation in claim 12.
The applicants state the claimed subject matter requires a practical application that is a result that is of clinical importance. The argument is not persuasive because a practical application should use the result of the recited judicial exception in a step that is a therapeutic or prophylactic step on a subject , or by transforming an article to a different state or thing.
The MPEP revision of June 2020 [R-10.2019] includes revised guidance for patent eligibility under 35 U.S.C. 101 and includes flow charts showing current USPTO steps 2A prong one, 2A prong two, and 2B for analysis of claims. Discussion of practical applications appears at MPEP 2106.04(d).
The applicants analogize to USPTO example 41 to show the claimed subject matter requires an improvement to technology. The argument is not persuasive because the fact pattern of the example is different than the instant claims. The applicants have not distinctly pointed to an improvement to technology of computers or any other technology required by the claimed subject matter.
The applicants state the step of massively parallel sequencing of a maternal cell-free DNA sample is unconventional and should be considered as qualifying the claimed subject matter as patent-eligible under step 2B. The argument is not persuasive because Agarwal et al. (Prenatal Diagnosis vol. 33, pages 521-531 (2013) cited in the Information Disclosure Statement received 21 January 2021) reviews use of maternal cell free DNA to diagnose fetal abnormalities. Agarwal et al. shows that such test were commercially available as of October 2011.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S BRUSCA/             Primary Examiner, Art Unit 1631